Citation Nr: 1446041	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 to October 1966, with additional periods of active duty for training and inactive duty for training.  He died in August 2003.  The appellant is his widow. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the appellant's claim for a higher initial rating for diabetes mellitus, type 2, for the purpose of accrued benefits.  In February 2009, the Board remanded the claim for the issuance of a statement of the case (SOC).  


FINDINGS OF FACT

1. A claim for entitlement to an increased rating for diabetes mellitus was pending at the time of the Veteran's death in August 2003.
 
2. The appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.
 
3. During the period on appeal, the Veteran's diabetes mellitus, type 2, required insulin and a restricted diet for management; it is not shown to have required regulation of activities. 



CONCLUSION OF LAW

The criteria for an initial diabetes mellitus evaluation in excess of 20 percent, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the present case, the Board finds that VA has not completely satisfied its duty to notify.  The record shows that the AOJ sent the appellant a letter in January 2004.  That notice was timely.  The letter notified the appellant that accrued benefits are monies owed to the Veteran at the time of death.  However, the letter did not specifically inform the appellant of her and VA's respective duties for obtaining information and evidence or that the remaining evidence necessary to substantiate her claim was evidence actually or constructively of record as of the date of the veteran's death.  Nor did it inform her of the manner in which ratings and effective dates are assigned for awards of disability benefits. 

The Board finds that the appellant has not been prejudiced by these deficiencies.  The evidence of record shows that she has been pursuing her claim for accrued benefits for several years now.  Over the years, she and her representative have been provided numerous documents (e.g., a rating decision, statement of the case, SSOC, the Board's remand in 2009) setting out the applicable law, summarizing the evidence, and/or discussing VA's reasons for denying the claim.  She and her representative have also expressed an active understanding of the principles involved.  Under the circumstances, it is the Board's conclusion that any defects in notice have been cured by the appellant's actual and/or constructive knowledge of the information and evidence necessary to substantiate her claim.  Further, with respect to notice pertaining to ratings and/or effective dates, the Board notes that no questions with respect to those matters are currently before the Board on appeal.  Indeed, as set forth below, the Board has determined that the appellant's claim must be denied.  Consequently, no rating or effective date will be assigned as a matter of law.  Under the circumstances, the Board finds that the purpose of the notice requirement has been satisfied. The fundamental fairness of the adjudication has not been affected, and no further corrective action is necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist has been fulfilled.  It appears that all of the evidence actually or constructively before VA at the time of the Veteran's death has been assembled. No further development action is required.

Entitlement to accrued benefits is determined based on evidence in the file or constructively of record at the time of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  As the Veteran died in August 2003, evidence which was not of record or constructively of record at that time may not be considered in the adjudication of the appellant's claim for accrued benefits. 


Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to accrued benefits for an increased rating claim for diabetes mellitus.  She contends that the Veteran was entitled to an initial rating in excess of 20 percent.

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the date of the Veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death." 38 C.F.R. § 3.1000(c).

The statute governing accrued benefits, 38 U.S.C.A. § 5121, was amended during the pendency of this appeal to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  The Veteran died in August 2003, and the claim will be considered under the version of 38 U.S.C.A. § 5121(a) as in effect prior to December 16, 2003.  

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

But unlike a claim for service connection for the cause of the Veteran's death, the adjudication of the claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).

Initially, the Board notes that the Veteran had a pending claim for an increased rating for service-connected diabetes mellitus at the time of his death.  Specifically, an October 2001 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective December 20, 2000.  He filed a notice of disagreement, and a SOC was issued in July 2002.  A supplemental statement of the case (SSOC) was issued in October 2002 after he filed a substantive appeal.  Unfortunately, he subsequently died in August 2003.  The appellant then filed a claim for accrued benefits for the above issue that was received in October 2003.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's diabetes mellitus, type 2, was rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet. 

A 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913. 

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).

During the pendency of this appeal, a February 2009 Board decision denied service connection for coronary artery disease, diabetic retinopathy, lower extremity edema, and peripheral neuropathy (each claimed as secondary to diabetes mellitus).  Thus, the Board will not consider such alleged related complications during the period on appeal.  Neither the Veteran nor the appellant asserted there were additional compensable diabetic complications that would separately rated (under a diagnostic code other than 7913).

An August 2000 VA treatment note shows the Veteran was diagnosed with diabetes mellitus without complications.  An October 2000 note indicates his skin had no lesions on examination.  He was assessed with non-insulin dependent diabetes in in February 2001.  The treatment note indicates he was prescribed a hypoglycemic agent (metformin).  He had no skin lesions.  An October 2001VA treatment note shows the Veteran indicated he needed more control of his diabetes.  The physician adjusted his prescriptions in an effort to avoid prescribing insulin.  He continued being prescribed hypoglycemic agents.  The note indicates an August 2001 diabetic foot check was abnormal.  A February 2002 VA physician note indicates his hypoglycemic agents were discontinued and he was prescribed insulin.  A June 2002 endocrine consultation note indicates his diabetes was poorly controlled despite diet and insulin use. 

A June 2002 private treatment note indicates the Veteran's diabetes was poorly controlled with increasing amounts of insulin.  The physician also diagnosed hypertriglyceridemia, which was "certainly linked in part to diabetes."  The physician directed the Veteran to regulate his diet.  On a prescription form, he indicated the Veteran was "restricted in his activities due to diabetes."  

The Veteran was afforded a VA examination in July 2002.  The claims file was not available for review.  The examiner noted that the Veteran followed a 2-gram, 1800-calorie ADA diet.  He was unable to do activities secondary to his multiple sclerosis.  The examiner noted he was wheelchair bound.  He visited his physician every three months.  He was prescribed insulin.  There were no calluses or ulcers on his feet, and no skin rashes.  He was diagnosed with insulin-dependent diabetes.  The examiner did not indicate that the Veteran had any other complications of diabetes.  

An August 2002 VA treatment note shows that the Veteran's diabetes remained poorly controlled.  He reported remaining on a diet, but felt tired.  There were no episodes of hypoglycemia.  A September 2002 treatment note indicated control was still not optimal.  He was instructed to remain on a diet and take prescribed medications.  

In October 2002, the Veteran submitted photographs of his feet, which were blurry, but appear to show some kind of skin discoloration and/or skin disorder.  

A November 2002 VA treatment note shows the Veteran was assessed with poorly controlled diabetes mellitus, type 2.  He reported not having symptoms of hypoglycemia.  He was prescribed insulin, but indicated he went a month and a half without taking it after having difficulty obtaining it from VA.   

The Veteran was afforded another VA examination in November 2002.  The claims file was not available for review.  The examiner noted the Veteran was following a restricted diet and could not do much activity secondary to his multiple sclerosis and paraplegia.  He visited his primary care physician every three months.  On examination, he did not have any calluses or ulcers on his feet.  The examiner noted he was prescribed insulin, but diagnosed non-insulin-dependent diabetes.  

A December 2002 VA treatment note and a January 2003 VA neurology note indicate his diabetes was still not under good control.  His VA physician considered it under "very poor overall control" in March 2003.  A May 2003 treatment note indicates the Veteran's control of his diabetes had improved, but was still not optimal.  He reported being on a diet.  On examination, the Veteran's feet had no open lesions.  The physician noted erythema on the mid anterior tibial surface, but did not relate it to the Veteran's diabetes.  A June 2003 treatment note indicates his blood glucose levels continued to fluctuate.  The physician noted erythema and "scaliness," but did not relate it to his diabetes mellitus.  

The evidence shows the Veteran's diabetes mellitus, type 2, required insulin and a restricted diet for management; it is not shown to have required regulation of activities during the period on appeal.  Thus, the Board concludes that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for his diabetes mellitus, for the purpose of accrued benefits, is warranted under Diagnostic Code 7913.  Staged ratings are therefore also not warranted.

The Veteran's VA and private treatment records show his diabetes was treated with hypoglycemic agents and a restricted diet.  Insulin was subsequently prescribed when his diabetes became poorly controlled.  The evidence does not show that the Veteran's diabetes mellitus required regulation of activities, as he was not "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes mellitus, even when it was poorly controlled.  The Veteran's private physician indicated the Veteran was restricted in his activities due to diabetes on a June 2002 prescription form, but did not actually indicate he prescribed or advised a regulation of activities in an effort to treat his diabetes.  Notably, the "plan" section of the physician's treatment note shows he advised the Veteran to eat at certain times, but did not indicate he advised the Veteran to regulate his activities.  His VA treatment records show his VA physicians also instructed him to regulate his diet, but do not indicate they prescribed or advised a regulation of activities. Unfortunately, the Veteran's mobility and activity were already limited by his multiple sclerosis.  The June 2002 and November 2002 VA examiners found the Veteran's multiple sclerosis limited his ability to be active, and did not indicate a regulation of activities was advised to treat the diabetes.  

To meet the criteria for a 40 percent rating under Code 7913, the Veteran must have been prescribed or advised to avoid strenuous occupational and recreational activities.  The threshold issue is whether or not the Veteran's diabetes mellitus required a prescribed or advised avoidance of strenuous occupational and recreational activities, which is a medical question requiring medical expertise.  Neither the Veteran nor appellant has been shown to have or have had such expertise, and their assertions that the Veteran was entitled to an increased rating are, therefore, not competent opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus required regulation of activities at any time during the period under consideration, and thus, he did not meet the criteria for the next higher (40 percent) rating for diabetes mellitus.  The criteria for a 60 percent and 100 percent rating require episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (at least once per year, for a 60 percent rating) and frequent visits to a diabetic care provider (at least twice a month, for a 60 percent rating).  The VA and private medical records do not show that the Veteran was hospitalized for ketoacidosis or hypoglycemic reactions or that his visits to a diabetic care provider were as frequent as twice a month.  Accordingly, a rating in excess of 20 percent for the Veteran's diabetes mellitus, type 2, for the purpose of accrued benefits, is not warranted.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  As noted above, a February 2009 Board decision denied service connection for coronary artery disease, diabetic retinopathy, lower extremity edema, and peripheral neuropathy (each claimed as secondary to diabetes mellitus).  Neither the Veteran nor the appellant asserted there were additional compensable diabetic complications that should have been separately rated (under a diagnostic code other than 7913).  In October 2002, the Veteran submitted photographs of his feet that appear to show some kind of skin discoloration and/or disorder, but he did not assert such was related to his diabetes mellitus.  Furthermore, the medical evidence did not identify or attribute any additional compensable diabetic complications.  The Board recognizes that the August 2001 VA diabetic foot check was abnormal, but the medical evidence does not show he continue to experience any abnormalities that were not denied in the February 2009 Board decision.  His private physician did not note any such complications on his June 2002 treatment note.  The July 2002 VA examiner noted he did not have any foot ulcers or calluses.  He also did not have any skin rashes.  The November 2002 examiner also noted there were not calluses or ulcers on his feet.  A VA physician noted erythema in June 2003, but did not attribute it to his diabetes.  As such, the Board concludes that the medical evidence does not show that the Veteran experienced any diabetic complications that should be separately evaluated.  

Extraschedular and Rice Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's diabetes mellitus symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  His diabetes did not present an exceptional disability picture; the manifestations of (and effects on daily living from) diabetes mellitus, including the need for various types of medication and level of care by a diabetes specialist and the restrictions on diet are all addressed by the rating schedule.  As articulated in the above discussion, the Veteran's diabetes mellitus was manifested by the required use of insulin, a restricted diet, and visits to a diabetic care provider. As noted, service connection for his other alleged diabetic complications were denied in a February 2009 Board decision.  He was not shown to have been hospitalized for any episodes related to the diabetes.  Thus, the Board finds that he did not experience any symptomatology with regard to his diabetes mellitus that are not contemplated under the relevant rating criteria.  The schedular ratings assigned throughout the period for consideration are, therefore, adequate; referral of the claim for extraschedular consideration is not required.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran did not claim his service-connected diabetes made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

An initial rating excess of 20 percent for diabetes mellitus for the purpose of accrued benefits is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


